EXAMINER'S AMENDMENTNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


controlling, by a processor, a camera system comprising at least one camera to capture an image, wherein the image is a point cloud computed infrared images captured by a camera system comprising: 
a first infrared camera having a first optical axis and a field of view,
a second infrared camera having a second optical axis and field of view, the first optical axis being substantially parallel to the second optical axis, and the field of view of the first infrared camera substantially overlapping the field of view of the second infrared camera, and 
an infrared illuminator configured to project light in a direction within the field of view of the first camera and the field of view of second infrared camera; 
controlling the camera system to capture images of objects on  a conveyor belt; 
computing a plurality of point clouds from the images of the objects; 
identifying keypoints of the point clouds using a convolutional neural network;
merging two or more of the point clouds by identifying corresponding ones of the keypoints; 
supplying, by the processor, the image to the convolutional neural network to compute a plurality of keypoints, 
the convolutional neural network comprising: 
a first layer implementing a first convolutional kernel; 
a second layer implementing a second convolutional kernel; 

a plurality of connections between the first layer and the second layer and between the second layer and the output layer, each of the connections having a corresponding weight stored in a memory; Application No. 16/105,784Amendment dated December 3, 2021Reply to Office Action dated May 12, 2021and 
outputting the plurality of keypoints of the image computed by the convolutional neural network.

15. 	(Currently Amended) The system of claim [[0]] 14, wherein the processor is further configured to compute a volume of an object in accordance with one or more captured point clouds of the object.

24.	(Currently Amended) The method of claim [[0]] 23, wherein the weights are computed by: generating training data comprising a plurality of training images and training detected keypoints of the training images; and training the convolutional neural network using the training images and the training detected keypoints of the training data.

34.	(Currently Amended) The method of claim [[0]] 23, wherein the first convolutional kernel is separable.

37. 	(Currently Amended) The method of claim [[36]] 23, further comprising computing a volume of an object in accordance with one or more captured point clouds of the object.

23, wherein the processor comprises a field programmable gate array, and wherein the field programmable gate array is configured by the weights to implement the convolutional neural network.

44.	(Currently Amended) The method of claim [[0]] 23, wherein the weights have values quantized as fixed points.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
independent claim 1 recites A system comprising: a camera system comprising at least one camera; and a processor and memory, the processor and memory being configured to: receive an image captured by the camera system; compute a plurality of keypoints in the image, using a convolutional neural network comprising: a first layer implementing a first convolutional kernel, a second layer implementing a second convolutional kernel,- an output layer;-,and a plurality of connections between the first layer and the second layer and between the second layer and the output layer, each of the connections having a corresponding weight stored in the memory, wherein the weights are computed by a training system comprising a processor and memory, the memory of the training system having instructions stored thereon that, when executed by the processor of the training system, cause the training system to: generate training data comprising a plurality of training images and training detected keypoints of the training images, transform the training detected keypoints to a response space,  uniformly sample patches from the response space, identify patches of the training images corresponding to the sampled patches to generate a first training set for training the convolutional neural network, and compute a plurality of first stage learned neural network parameters from the first training set using backpropagation, and further train the convolutional neural network using additional patches from the response space and patches of the training images corresponding to the sampled response space patches; and output the plurality of keypoints of the image computed by the convolutional neural network.
	In the closest prior art of record, Fua discloses computing a plurality of keypoints in images using a convolutional neural network in ¶[0020]-[0021].	However, Fua fails to teach or suggest generate training data comprising a plurality of training images and training detected keypoints of the training images, transform the training detected keypoints to a response space,  uniformly sample patches from the response space, identify patches of the training images corresponding to the sampled patches to generate a first training set for training the convolutional neural network, and compute a plurality of first stage learned neural network parameters from the first training set using backpropagation, and further train the convolutional neural network using additional patches from the response space and patches of the training images corresponding to the sampled response space patches;	Kish discloses the architecture of the convolutional neural network as seen in Fig. 6.
	However, even if combined with Fua, Kish fails to teach or suggest generate training data comprising a plurality of training images and training detected keypoints of the training images, transform the training detected keypoints to a response space,  uniformly sample patches from the response space, identify patches of the training images corresponding to the sampled patches to generate a first training set for training the convolutional neural network, and compute a plurality of first stage learned neural network parameters from the first training set using backpropagation, and further train the convolutional neural network using additional patches from the response space and patches of the training images corresponding to the sampled response space patches within the context of the remaining features of independent claim 1. The remaining prior art of record does not cure the above deficiencies. 	Because the cited art of records does not teach or suggest each and every feature of independent claim 1, claim 1 is allowed. Claims 3-8, 10-13, 17, 22 are allowed by virtue of their dependency of claim 1. 

Independent claims 14 and 23 recites, in some variation, a system comprising: a camera system comprising at least one camera; and a processor and memory, the processor and memory being configured to: receive an image captured by the camera system; compute a plurality of keypoints in the image using a convolutional neural network comprising: a first layer implementing a first convolutional kernel; a second layer implementing a second convolutional kernel; an output layer; and a plurality of connections between the first layer and the second layer and between the second layer and the output layer, each of the connections having a corresponding weight stored in the memory; and output the plurality of keypoints of the image computed by the convolutional neural network, wherein the camera system comprises: a first infrared camera having a first optical axis and a field of view; a second infrared camera having a second optical axis substantially parallel to the first optical axis and a field of view substantially overlapping the field of view of the first infrared camera; and an infrared illuminator configured to project light in a direction within the field of view of the first infrared camera and the field of view of the second infrared camera, wherein the image is a point cloud computed from infrared images captured by the first infrared camera and the second infrared camera, wherein the camera system is arranged to place a conveyor belt in the field of view of the first infrared camera and the field of view of the second infrared camera, and wherein the processor is configured to: control the camera system to capture images of objects on the conveyor belt; compute a plurality of point clouds from the images of the objects; identify keypoints of the point clouds using the convolutional neural network; and merge two or more of the point clouds by identifying corresponding ones of the keypoints and rigidly transforming at least one of the point clouds to align the corresponding ones of the keypoints.	In the closest prior art of record, Fua discloses computing a plurality of keypoints in images using a convolutional neural network in ¶[0020]-[0021].	However, Fua fails to teach or suggest wherein the image is a point cloud computed infrared images captured by a camera system comprising:  a first infrared camera having a first optical axis and a field of view, a second infrared camera having a second optical axis and field of view, the first optical axis being substantially parallel to the second optical axis, and the field of view of the first infrared camera substantially overlapping the field of view of the second infrared camera, and  an infrared illuminator configured to project light in a direction within the field of view of the first camera and the field of view of second infrared camera; controlling the camera system to capture images of objects on a surface a conveyor belt;  computing a plurality of point clouds from the images of the objects; identifying keypoints of the point clouds using a convolutional neural network; merging two or more of the point clouds by identifying corresponding ones of the keypoints;
Wenzel teaches using a multi-stereo dense image matching method for the derivation of high resolution point clouds. (Abstract)
However, even if combined with Fua, Wenzel fails to teach or suggest wherein the image is a point cloud computed infrared images captured by a camera system comprising: a first infrared camera having a first optical axis and a field of view, a second infrared camera having a second optical axis and field of view, the first optical axis being substantially parallel to the second optical axis, and the field of view of the first infrared camera substantially overlapping the field of view of the second infrared camera, and  an infrared illuminator configured to project light in a direction within the field of view of the first camera and the field of view of second infrared camera; controlling the camera system to capture images of objects on a surface a conveyor belt;  computing a plurality of point clouds from the images of the objects; identifying keypoints of the point clouds using a convolutional neural network; merging two or more of the point clouds by identifying corresponding ones of the keypoints within the context of the remaining features of independent claims 14 and 23. The remaining prior art of record does not cure the above deficiencies. 
Because the cited art of records does not teach or suggest each and every feature of independent claim 14 and 23, the claims are allowed. Claim 15 is allowed by virtue of their dependency of claim 14. Claims 24-34, 37, 39, and 44 are allowed by virtue of their dependency of claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663